Citation Nr: 0609565	
Decision Date: 04/03/06    Archive Date: 04/13/06

DOCKET NO.  04-41 425A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel

INTRODUCTION

The veteran had active military service from March 1969 to 
July 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

The Board's decision on the veteran's petition to reopen his 
claim for service connection for PTSD is set forth below.  
The veteran's claim for service connection for PTSD, on the 
merits, is addressed in the remand following the decision.  


FINDINGS OF FACT

1.  In an August 1985 rating decision, the RO denied the 
veteran's claim for service connection for PTSD.  Although 
notified of that denial that same month, the veteran did not 
appeal the decision.  

2.  Additional evidence associated with the claims file since 
the RO's August 1985 denial relates to an unestablished fact 
necessary to substantiate the claim for service connection 
for PTSD.  


CONCLUSIONS OF LAW

1.  The August 1985 RO decision that denied service 
connection for PTSD is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2005).

2.  Since the August 1985 RO decision, new and material 
evidence has been received; hence, the requirements to reopen 
the claim for service connection for PTSD are met.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2005).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

In an August 1985 RO decision, the veteran's claim for 
service connection for PTSD was initially denied.  He was 
properly notified of the adverse outcome and of his appellate 
rights and did not file an appeal.  The veteran sought to 
reopen his claim for service connection for PTSD in November 
2002.  For the veteran's claim to be reopened, new and 
material evidence must be received.  

Regarding petitions to reopen filed on or after August 29, 
2001, Title 38 Code of Federal Regulations, Section 3.156(a) 
defines "new" evidence as evidence not previously submitted 
to agency decision makers and "material" evidence as evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claim(s) sought to 
be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2005).

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial case 
law, "new" evidence is that which was not of record at the 
time of the last final disallowance (on any basis) of the 
claim, and is not "merely cumulative" of other evidence that 
was then of record.  This analysis is undertaken by comparing 
newly received evidence with the evidence previously of 
record.  After evidence is determined to be new, the next 
question is whether it is material.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the last final denial 
on any basis to determine whether a claim must be reopened.  
See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the 
last final denial pertinent to the claim was the August 1985 
rating decision.  See 38 U.S.C.A. § 7103; 38 C.F.R. § 
20.1100.  Furthermore, for purposes of the "new and material" 
analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  

Evidence considered at the time of the RO's August 1985 
decision, in particular, included the veteran's service 
medical records and a report of a July 1985 VA psychiatric 
examination.  The veteran's service medical records did not 
reflect a diagnosis or treatment for a psychiatric disorder.  
The report of July 1985 VA examination reflected the 
veteran's report of his stressor incidents.  The veteran 
indicated that in November 1970, hurricane force winds blew 
the roof off his barracks.  He also reported that in January 
1971, while he was on guard duty near Cam Ranh Bay, the enemy 
came under a fence and set off explosives.  The veteran 
stated that six months after separation from service, he 
started having flashbacks of things exploding in Vietnam.  
The examiner diagnosed the veteran with PTSD.  Thereafter, 
based on its review of the evidence, the RO denied the 
veteran's claim for service connection for PTSD, finding that 
there was no objective evidence of a life-threatening 
stressor.  

Evidence associated with the claims file since the RO's 
August 1985 rating decision includes the veteran's DA Form 20 
(Enlisted Qualification Record), VA outpatient treatment 
records, a report of February 2004 VA examination, and a 
transcript of the veteran's October 2005 video conference 
hearing with the undersigned Acting Veterans Law Judge.  

In particular, a May 2003 treatment note reflects the 
veteran's complaints of flashbacks and nightmares of past 
Vietnam experiences.  Later in May 2003, during a "PTSD 
Initial Evaluation" the veteran reported that he experienced 
traumatic events in service, in particular, that while on 
guard duty he witnessed the enemy attempting to get over the 
barbed-wire fences protecting the base, experienced sniper 
fire, and apparently witnessed fuel tank explosions.  The 
veteran also reported that while riding in a convoy, he 
witnessed the death of his friend due to, apparently, enemy 
weapons fire.  A June 2003 outpatient treatment note reflects 
a VA staff psychiatrist's finding that the veteran's history 
and self-reports were consistent with a diagnosis of PTSD.  

The report of February 2004 VA psychiatric examination 
reflects the examiner's report that the veteran did not 
indicate that he had frequent intrusive recollections of 
particular stressors such as flashbacks or nightmares.  The 
examiner found that the criteria for PTSD had not been met.  

At his hearing, the veteran submitted specific information 
concerning his claimed in-service stressors.  The veteran 
reported that on May 23, 1970, he was at a base check point 
at Cam Ranh Bay when the enemy destroyed large stocks of 
aviation fuel.  The veteran claimed to have been 
approximately 15 yards away from the explosions.  The veteran 
also reported that the base underwent many mortar attacks 
during the months of November and December 1970.  

The Board finds that the above evidence is "new" in the sense 
that it was not previously before agency decision makers.  
The Board also finds that the veteran's stressor statement 
submitted at his October 2005 video conference hearing is not 
cumulative or duplicative of evidence previously considered 
and is "material" for purposes of reopening his claim.  In 
this regard, the veteran's statement includes detailed 
information regarding his alleged in-service stressful 
experiences that would support a diagnosis of PTSD.  Thus, 
the veteran has submitted detailed information that could aid 
in establishing the occurrence of claimed in-service 
stressful experiences.  The basis of the prior denial was 
that there was no objective evidence of a life-threatening 
stressor.  At that time, the veteran had not provided 
sufficient information to enable the RO to attempt to 
independently verify any claimed stressors.  

Here, the Board finds the veteran's detailed stressor 
statement relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim.  38 C.F.R. § 3.156(a) (2005).  
As new and material evidence, in the form of the veteran's 
stressor statement, has been submitted, the criteria for 
reopening the claim for service connection for PTSD have been 
met.  




ORDER

As the criteria for reopening the claim for service 
connection for PTSD have been met, to this extent only, the 
appeal is granted.  


REMAND

In light of the Board's conclusion that the claim for service 
connection for PTSD is reopened, the claim must be reviewed 
on a de novo basis.  The Board finds that further RO action 
is needed before the claim may be considered.  

In a June 2004 notice letter issued by the RO, the veteran 
was requested to provide additional evidence concerning his 
claim, to include completing and returning the enclosed form, 
"Information in Support of Claim for Service Connection for 
Post Traumatic Stress Disorder."  While the veteran did not 
return the requested form, as noted above, at the October 
2005 video conference hearing, the veteran submitted specific 
information of his claimed in-service stressors in support of 
his claim.  The veteran reported that on May 23, 1970, he was 
at a base check point at Cam Ranh Bay when the enemy 
destroyed large stocks of aviation fuel.  The veteran claimed 
to have been approximately 15 yards away from the explosions.  
The veteran also reported that the base underwent many mortar 
attacks during the months of November and December 1970.  

Because the question of whether there is credible evidence 
that a claimed stressor actually occurred is one of the three 
essential criteria for establishing service connection for 
PTSD (see 38 C.F.R. § 3.304(f)), the Board finds that 
additional actions are warranted.  

On remand, the RO should prepare a report detailing the 
claimed stressors identified in the veteran's claim, and 
contact the United States Army and Joint Services Records 
Research Center (JSRRC) (formerly the United States Armed 
Services Center for Research of Unit Records (CURR)), and any 
other appropriate source(s), for verification of the claimed 
stressors.  The RO should make a specific finding regarding 
the corroboration of any claimed in-service stressful 
experience.  In this regard, the RO is reminded that 
requiring corroboration of every detail, including the 
veteran's personal participation, defines "corroboration" far 
too narrowly.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  
The records need only imply the veteran's participation 
(e.g., to not controvert the veteran's assertion that he was 
present when the events the records establish that his unit 
experienced occurred).  See Pentecost v. Principi, 16 Vet. 
App. 124, 128-129 (2002).  

Thereafter, if the occurrence of any claimed in-service 
stressful experience(s) is/are corroborated, then the RO 
should schedule the veteran for an examination for the 
purpose of determining whether any corroborated in-service 
event is sufficient to support a diagnosis of PTSD, before 
the claim is considered on the merits.  The veteran is hereby 
notified that failure to report to any scheduled examination, 
without good cause, may result in a denial of his claim.  See 
38 C.F.R. § 3.655(b) (2005).  Furthermore, to ensure that all 
due process requirements are met with respect to the claim 
for service connection for PTSD, the RO should also give the 
veteran another opportunity to present information and/or 
evidence pertinent to the claim.   

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full compliance with the Act and its implementing 
regulations.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit any 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although the RO may 
decide the claim within the one-year 
period).  

2.  The RO should prepare a letter asking 
JSRRC to provide any available 
information that might corroborate the 
veteran's alleged in-service stressors.  
The RO should provide JSRRC with a 
description of the alleged stressors 
identified by the veteran (as noted in 
the October 2005 statement from the 
veteran submitted at his video conference 
hearing), as well as copies of any 
relevant documents (to include the 
veteran's DA Form 20 and/or any 
statements made by the veteran).  The RO 
should also follow up on any additional 
action suggested by JSRRC.  

3.  After receiving a response from JSRRC 
(and any other contacted entity), the RO 
should review the claims file, to 
specifically include all records received 
from JSRRC, and prepare a report 
addressing whether the claims file 
established the occurrence of a 
specifically claimed in-service stressful 
experience.  This report is to be added 
to the claims file.  

4.  If evidence corroborating the 
occurrence of a claimed in-service 
stressful experience(s) is received, the 
RO should arrange for the veteran to 
undergo a psychiatric examination at an 
appropriate VA medical facility.  The 
entire claims file, to include a complete 
copy of this REMAND, must be made 
available to the physician designated to 
examine the veteran, and the report of 
the examination should include discussion 
of the veteran's documented medical 
history and assertions.  

The RO must provide the examiner with the 
summary of any verified stressor(s) and 
the examiner must be instructed that only 
these verified events may be considered 
for the purpose of determining whether 
exposure to an in-service stressor has 
resulted in PTSD.  The examiner should 
specifically diagnose or rule out a 
diagnosis of PTSD.  If the veteran is 
found to have PTSD, the examiner should 
specify how the diagnostic criteria are 
met, to include identification of the 
specific stressor(s) underlying the 
diagnosis, as well as all symptoms and 
other factors that support the diagnosis.  

The examination findings and complete 
rationale for each opinion expressed and 
conclusion reached should be set forth.  

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim on appeal 
in light of all pertinent evidence and 
legal authority.  If the benefit sought 
on appeal remains denied, the RO must 
furnish to the veteran and his 
representative an appropriate 
supplemental SOC and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



____________________________________________
K. PARAKKAL
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


